Citation Nr: 0919023	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dry skin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2004, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in September 2005.  

The January 2004 rating decision also denied service 
connection for impotence, but service connection for erectile 
dysfunction was subsequently granted by rating decision in 
November 2008.  The issue of service connection for impotence 
is therefore no longer in appellate status. 


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to service connection for dry skin. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for dry skin.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted, in a November 2008 rating decision, the RO granted 
service connection for erectile dysfunction.  In 
correspondence received by the Board in April 2009, the 
veteran expressed satisfaction with the disability ratings 
assigned and requested to withdraw the issue on appeal.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration with respect to the dry skin 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of 
entitlement to service connection for dry skin is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


